                   Case 18-11801-LSS          Doc 1429      Filed 04/18/19     Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801


In Re:                                                      Chapter: 7
J & M Sales Inc.
dba Fallas Discount Stores
dba Fallas Paredes
dba Fallas
 EIN: XX-XXXXXXX                                            Case No.: 18−11801−LSS




NOTICE OF DEADLINES TO FILE: (I) REQUESTS FOR PAYMENT OF CERTAIN ADMINISTRATIVE
                  EXPENSE CLAIMS PURSUANT TO 11 U.S.C. § 503(b)


     PLEASE TAKE NOTICE that George L. Miller, trustee for the above referenced case, has filed a Notice of
Deadlines to File: (I) Requests for Payment of Certain Administrative Expense Claims Pursuant to 11 U.S.C. §
503(b) at Docket No. 1428.

     The complete Notice may be viewed by accessing the court's website at: https://www.deb.uscourts.gov/news/
jm-sales-inc-et-al-notice-deadlines-file-i-requests-payment-certain-administrative-expense




                                                                             Una O'Boyle, Clerk of Court


Dated: 4/18/19
